United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2602
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Mackenzie Everett Servantez

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Northern District of Iowa - Ft. Dodge
                                   ____________

                            Submitted: December 3, 2015
                             Filed: December 8, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Mackenzie Servantez directly appeals after he pled guilty to a federal drug
charge, and the district court1 sentenced him at the bottom of the applicable Guidelines


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
range. His counsel has moved to withdraw, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), he challenges the substantive reasonableness of
Servantez’s sentence. Servantez had filed a pro se supplemental brief reiterating
counsel’s argument.

       Upon careful review, we conclude that the court did not abuse its discretion in
refusing to vary below the Guidelines range, and that the resulting sentence is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (standard of review); United States v. Jordan, 573 F.3d 586, 590
(8th Cir. 2009). Further, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-